Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The attempt to incorporate subject matter into this application by reference to a French language publication in instant specification [0028] is ineffective because the reference document is not clearly identified as required by 37 CFR 1.57(c)(2)). It is noted that as of this writing (2/8/21), no IDS has been submitted in the instant application file and no copy of this foreign reference is found in the application file. The instant specification at [0028] only lists the author, title, and date of the publication but there are no other identifiers for a person of ordinary skill in the art (who is not fluent in French) to be able to obtain this publication. For example, there is no listed journal, no page numbers, and/or no DOI (digital object identifier) as is common and standard practice with academic publications. See also 37 CFR 1.57(f):
The examiner may require the applicant to supply a copy of the material incorporated by reference. If the Office requires the applicant to supply a copy of material incorporated by reference, the material must be 
Applicant is requested to submit a copy of the reference along with an explanation or English translation since it is in a foreign language.

Claim Objections
Claim 31 is objected to because of the following informalities:  
Claim 31 p. 2 line 19 recites “wherein execution of the of processor executable code”; this is grammatically incorrect and should be “wherein execution of the .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding claim 31 and its dependent claims, claim 31 recites:
iv. determining that an assigned dosage should be increased based on a weighted average score between (a) a presence of symptom matches, (b) an absences of side effect matches and (c) the discrepancy in (ii), wherein (a), (b) and (c) are assigned to a respective predetermined weight score that is stored in the memory of the controller; and
v. determining that an assigned dosage should be decreased based on a weighted average score between (a) a presence of side effect matches, (b) an absence of symptom matches and (c) the discrepancy in (ii), wherein (a), (b) and (c) are assigned a respective predetermined weight score that is stored in the memory of the controller; and
automatically communicating in real-time the determined modification of the assigned dosage via the user interface.
A review of the instant specification does not reveal support for the recited steps of using a weighted average score with assigned respective predetermined weight score stored in the memory. The closest the Examiner could find is in instant specification [0030] which discusses a “efficacy score” but does not discuss a weighted average score or respective predetermined weight score as recited. A review of the provisionally filed application 62/339419, also does not reveal support in the disclosure for the recited As such, the recitations lack written description and since the claim(s) are amended, this is new matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lo (US 20150088540 A1; 3/26/2015) teaches a computer implemented system for real-time, automatic and prompted monitoring of a target individual having a health condition and having been assigned a therapeutic composition at an assigned dosage thereof for treatment of the health condition, the system providing for identifying the efficacy of posology for the target individual with respect to administration of the assigned therapeutic composition, the system providing for determining whether the assigned dosage should be modified in order to increase or decrease the dosage (Fig. 1-2; Fig. 3; Fig. 6B; Fig. 8; [0016] “a processing unit…or a cloud server”; [0025]; [0032]; [0038]; [0049]; claim 1; claim 11; claim 22; claims 28-29).
Cederlund (US 20150193597 A1; 7/9/2015) teaches in the same field of endeavor (Abstract; [0001]) providing pre-determined questions stored in the memory of the remote controller to the user in real-time via the user interface related to the identified symptoms or the identified side effects (Fig. 4; Fig. 6; Fig. 9; [0034]; [0072]-[0073]; [0075]; [0115]; [0197]; [0200]; [0434]); continuously prompting the user for feedback until the feedback is received ([0090]; [0196]; [0200]).

Valk (US 20080194924 A1; 8/14/2008) teaches in the same field of endeavor (Abstract; Fig. 2) weighted average calculation for dosage determination ([0049]; [0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JONATHAN T KUO/Primary Examiner, Art Unit 3792